Citation Nr: 1544908	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected  PTSD. The Veteran appealed the 30 percent rating to the Board. 

By a November 2011 rating decision, the RO assigned a 50 percent disability rating to the service-connected PTSD, effective August 1, 2007--the date VA received the Veteran's increased compensation claim for this disability.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the Veteran's increased rating claim remains in appellate status.

In June 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's physical claims file. 

As noted by the Board in its April 2013 remand, the issue of entitlement to TDIU was raised by the record when the Veteran testified that he was unable to work due to his PTSD.   (See April 2013 Board remand, quoting Rice v. Shinseki, 22 Vet. App. 447 (2009)).  Thus, this issue will be addressed by the Board in the decision herein. 

In April 2013, the Board remanded the matters on appeal to the RO for additional substantive development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  For the entire appeal period, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships but without evidence of total occupational and social impairment.

2.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 70 percent for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

The Board recognizes that the October 2007 letter did not specifically inform the Veteran of what evidence must be shown in order for a TDIU to be warranted.  However, he has established through his own testimony before the undersigned that he fully understood the elements needed to prevail on a claim of entitlement to TDIU.  As such, the Board concludes that it would be wasteful to remand this claim simply to provide him with notice of information he already appears to have.  Significantly, the Veteran has not asserted prejudice because of this notice defect. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements and provided testimony in support of his claims. 

Additionally, VA examinations with respect to the issue on appeal were also obtained in November 2007, March 2009, October 2011, and August 2013.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Finally, it is noted that this appeal was remanded by the Board in April 2013 for further development.  Specifically, the Board instructed the RO to acquire all outstanding VA treatment records, and to afford the Veteran a VA examination in order to ascertain the current extent of his PTSD. 

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in August 2013, which the Board finds adequate for adjudication purposes.  The RO also acquired the Veteran's most recent VA treatment records and uploaded them to his Virtual VA electronic record.  Although he was afforded the opportunity to submit additional documents, VA has not received any at this point.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in January 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in June 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's physical claims file, as well as his Veteran's Veterans Benefits Management System and Virtual VA electronic records.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the increased evaluation and TDIU claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

A. Increased Rating Claim-PTSD

i. General Rating criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505   (2007).  As will be demonstrated through the analysis below, the Veteran's PTSD symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in November 2007, October 2011 and August 2013.  As such, staged ratings are not warranted for the Veteran's PTSD. Hart, supra. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

ii. Psychiatric rating criteria

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

A Global Assessment of Functioning (GAF) score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Carpenter 8 Vet. App. at 240, 242 (1995); Richard 9 Vet. App. at 266, 267 (1996).


iii. Analysis

The Veteran seeks a disability rating in excess of 50 percent for his PTSD.  He maintains that symptoms of his PTSD have caused significant social and industrial impairment in his employment; thus, a higher rating of 70 percent disability is warranted.

By the appealed February 2008 rating action, the RO continued a 30 percent disability rating assigned to the service-connected PTSD.  The Veteran appealed the 30 percent rating to the Board.  By a January 2014 rating action, the RO granted a 50 percent disability rating to the PTSD, effective August 1, 2007--the date VA received the Veteran's claim for increased compensation for this disability.   

The Board finds that in affording the Veteran all reasonable doubt in his favor, an increased 70 percent disability rating is warranted for the service-connected PTSD.  During the appeal, the Veteran exhibited significant social impairment, primarily manifested by divorced three times, emotional detachment, problems with impaired impulse control and difficulty with authority that adversely affected his previous employment as a police officer.  Although an August 2013 VA examiner described the Veteran's PTSD symptoms as mild with a decrease work efficiency and ability to perform occasional tasks only during periods of significant stress-- criteria that are commensurate with a 10 percent rating under the schedular criteria--this same examiner also concluded that the Veteran's PTSD had caused significant (italics added for emphasis) distress or impairment in social, occupational or other important areas of functions.  (See August 2013 VA PTSD examination report, received and uploaded to the Veteran's Virtual VA electronic record).   

Other VA examiners of record have also uniformly concluded that the Veteran's PTSD symptoms had caused profound and significant social impairment.  For example, a March 2009 VA nurse practitioner (NP) indicated that the Veteran's PTSD symptoms included, but were not limited to, violent behavior and severe anger.  The VA NP also noted that during his previous employment as a police officer, the Veteran often lost control and overreacted physically to situations.  He was noted to have been intolerant of mistakes by officers or anyone who he considered to have been malingering.  (See VA NP's March 2009 VA examination report).  In addition, an October 2011 VA psychologist concluded that the Veteran had great difficulty maintaining relationships (e.g., three (3) divorces and avoided engaging in dating relationships at all costs)), and had trouble dealing with authority that had resulted in him being tried for insubordination and being overly physical with suspects that he had arrested during his longstanding employment as a police officer.  (See October 2011 VA examination report).  The Board notes that the Veteran reported being employed, albeit not full-time, as an expert witness and pharmacy fraud investigator during an August 2013 VA examination.  Yet, that same examination report reflects that he also rejected offers as a police chief in various jurisdictions because it would have conjured up painful traumatic memories, thus, aggravating his PTSD condition.  (See August 2013 VA examination report).  

In view of the foregoing, the Board finds that the Veteran's symptoms associated with service-connected PTSD are sufficient to warrant a 70 percent disability rating for the appeal period in light of occupational impairment and work deficiencies and significant social impairment for the entire appeal period, beginning on August 1, 2007. 

The Board has considered whether the assignment of the next higher rating of 100 percent is warranted.  However, the evidence does not indicate that the Veteran suffers significantly from any of the symptoms that may be associated with total occupational and social impairment.  While the Veteran has exhibited impaired impulse control, as noted above, he remained employed, albeit not full-time, and has engaged in social activities, such as volunteering with his church and suicide hotline (See August 2011 VA treatment report, received and uploaded to the Veteran's Virtual VA electronic record on July 26, 2013).  Aside from impaired impulse control, extreme anger and an isolated report of a suicide attempt in October 2011, the Veteran has not exhibited any of the other objective symptoms that may be associated with the symptoms listed in the criteria for a 100 percent evaluation.  Specifically, there is no evidence of the Veteran exhibiting behavior of having a distorted view of reality, such as: persistent delusions or hallucinations; gross impairment in thought processes or communication; inability to maintain minimal personal hygiene; disorientation to time, place, or own person; and is otherwise not shown to be a danger to himself or others.  In fact, despite his problems with authority and being tried for insubordination during his employment as a police officer, he described his relationship with his co-workers as "good."  Rather, in view of his ability to engage in behavior acceptable to maintain employment, albeit not full-time, and at least minimal activities of daily living, the Veteran is far more appropriately evaluated at the 70 percent rate for the appeal period.  Thus, an increased 100 percent disability rating for the service-connected PTSD is not warranted.  

iv. Extraschedular Consideration

In evaluating the Veteran's claim for an increased rating for the service-connected PTSD, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the Veteran's PTSD, as discussed above.  As also noted above, the rating criteria are only examples of typical symptoms for the listed percentage ratings.  A veteran need not demonstrate all, most, or even any of the specific symptoms listed to warrant a particular rating.  In accordance with Mauerhan v. Principi, the Board has reviewed all of the relevant symptoms that are related to his PTSD, regardless of whether they are included in the general rating formula and, as such, there are no symptoms that were not able to be addressed by the  applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Further, 38 C.F.R. § 4.1 (2015) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


B. TDIU

As noted by the Board in its April 2013 remand, the Veteran raised the issue of entitlement to TDIU when he testified that he was unable to work due to his PTSD.  (See April 2013 Board remand, quoting See Rice v. Shinseki, 22 Vet. App. 447   (2009)).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose, 5 Vet. App. at 375.

Here, in addition to the Board's award of 70 percent for his PTSD in the analysis above, the Veteran is service-connected for malaria, evaluated as noncompensably disabling.  In view of the Board's award of 70 percent for his PTSD, his overall disability rating has been 70 percent from August 1, 2007.  Therefore, the requirements under 38 C.F.R. § 4.16(a)  have been met for the entire appeal period.  

Nevertheless, the evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during any part of the appeal, notably his PTSD.  Specifically, while he has had difficulty maintaining employment due to problems with authority and anger, he voluntarily retired from his longstanding employment for financial reasons and because of his PTSD symptoms.  (See August 2013 VA examination report).  In addition, and according to the August 2013 VA examiner, the Veteran was able to maintain and secure substantially gainful employment as illustrated by his employment as an expert witness for two (2) attorneys and 10 hours a month as a pharmacy fraud investigator.  Id.  Therefore, not only does the evidence not indicate that he is unemployable, but to the contrary that he is employed, albeit not fulltime.

While the Board has also considered the Veteran's statements that he is unemployable due to his service-connected psychiatric disability, it should be reiterated that he is not competent to identify whether his symptoms render him unemployable under VA regulations.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service-connected disabilities, notably his PTSD, the appeal is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

For the entire appeal period, a 70 percent disability rating is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


